Title: From Alexander Hamilton to James McHenry, 17 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            NY. March 17th. 1800
          
          The enclosed letter is left open for your perusal—
          It has appeared to me proper to issue this order as the troops ought not to be entirely destitute of ammunition.  An order has been lately given at Harper’s ferry for a guard to conduct — French prisoners. A guard is now furnished from the troops at Harper’s ferry to take care of some French prisoners at Frederick Town—This guard ought to carry some ammunition with them I mention this as one case that has occurred—others of a similar kind may be expected to occur—
          The discipline of the troops likewise requires that there should be a supply of ammunition on hand subject to the orders of the commanding officer as a security against mutiny—
          S of Wr
        